Citation Nr: 0430370	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from January 1957 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's substantive appeal, VA Form 9, indicates a 
desire to have a hearing before the Board at the RO.  
Although the VA Form 8 indicates that there is a pending 
travel board, the record does not indicated that such hearing 
has been held or that the veteran has ever been notified of a 
travel board hearing.

Accordingly the case is REMANDED for the following:

Please schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the veteran of the 
scheduled hearing, reflecting that the 
notice was mailed to his correct address, 
should be placed in the record.  After 
the hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




